823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Aaron MARSHALL, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTION; Aaron Johnson;Linwood Stephenson; District Manager of HarnettCorrectional, Defendants-Appellees.
No. 87-7090
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1987.Decided July 2, 1987.

David Aaron Marshall, appellant pro se.
Lacy H. Thornburg, Office of the Attorney General of North Carolina, for appellees.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment.  Marshall v. North Carolina Dept. of Correction, C/A No. 81-169-CRT (E.D.N.C., Mar. 30, 1987).


2
AFFIRMED.